DETAILED ACTION
1.	The present application 17/005,420 filed on 08/28/2020, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/28/2020 are being considered by the examiner.
Drawings
3	The drawings received on 08/28/2020 are accepted by the Examiner.
Review under 35 USC § 101
4.	Claims 1-13 are directed to a method, an article of manufacture and a system have been reviewed.  Claims 1-11 are appeared to be in one of the statutory categories [e.g. an apparatus].  Claims 1-11 recite an information processing device comprises one or more hardware processors configured to acquire a causal relationship included in a target document.   Claims 1-11 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claim 12 is appeared to be in one of the statutory categories [e.g. an apparatus].  Claim 12 recites an information processing device comprises one or more hardware processors configured to acquire a causal relationship included in a target document.   Claim 12 does not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claim 13 is appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a non-transitory computer-readable medium including programming instructions to acquire a causal relationship included in a target document. Claim 13 does not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 1-13 are qualified as eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-13 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claims 1, 12 and 13 recites limitation “…in a target document that is a specific document from causal relationship management information in which one or a plurality of causal relationships are registered…” is unclear and ambiguous.  Similar problem occurs to other claims. 

Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 8, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brav (us 2015/0310128 A1) and in view of Kiperszlok et al. (US 2017/0024652 A1), hereinafter Kiperszlok.
	Referring to claims 1 and 13, Brav discloses an information processing device (See para. [0222] and Figure 2B, a relation data device) comprising: one or more hardware processors (See para. [0222] and Figure 2B, a processor 222) configured to: 
acquire a causal relationship included in a target document that is a specific document from causal relationship management information in which one or a plurality of causal relationships are registered (See para. [0018], para. [0231], para. [0246],para. [0268], para. [0284] and Figures 4D, 5C, 7, 8D, acquiring a causal relationship with an objective outcome associated in one or more document(s), the relation data device correlates one or more characteristics of one or more of the documents with one or more objective outcomes and stores/registers them in a table, the system analyzes a target document that has a characteristic in common with the one or more documents) the one or the plurality of causal relationships being extracted from one or a plurality of documents (See para. [0234] and para. [0268] and Figures 5C, 8D, extracting at least one data point from the one or more document(S) using a document corpus extracting module, each data point includes a casual relationship with an objective outcome), and each including a set of a first element and a second element having a relationship (See para. [0246], para. [0281] ,para. [0285], para. [0268] and para. [0284], the relation data device generates relation data which have elements or factors describing one or more characteristics with one or more objective outcomes that includes the causal relationships); 
acquire a similar expression of the causal relationship included in the target document, based on feature management information in which features of a plurality of words included in the one or the plurality of document are registered (See para. [0235], para. [0290], Figures 6, 10A, analyzing and acquiring a similar or a common feature or property [e.g. a similar sentence structure] the stored one or more outcome-linked documents of the target document , the acquired feature or property in the target document comprises relation data which have elements or factors describing one or more characteristics with the objective outcomes which includes the causal relationship);  and acquire a […] expression of the causal relationship included in the target document based on the causal relationship included in the target document and the similar expression (See para. [0288], para. [0296], para. [0299], Figures 10A, 10C, acquiring a modification [e.g. a replacement lexical unit] after the acquired common or similar feature or property in the target document has been analyzed with respect with the stored one or more outcome-linked documents).
Brav discloses acquire a modification expression but the modification expression may or may not be a generalized expression. 
Kipersztok discloses acquiring a generalized expression of the casual relationship based on the causal relationship and the similar expression included in the target input (See para. [0044], para. [0048] and Figures 2A &2B building causal relationships including one or more conditional tables from a parent domain concepts to a child domain concept and acquiring a parent concept expression [e.g. airline legal liability] based on the casual relation and the similar phrase “airline cost of accidents and incidents” in the target input).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the acquired expression of the Brav system to acquire a generalized expression of the casual relationship, as taught by Kipersztok. Skilled artisan would have been motivated to allow user to quickly observe and detect trends about a specific topic (See Kipersztok, para. [0004]).  In addition, both references (Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as causal relationship analysis using machine learning. This close relation between both references highly suggests an expectation of success.
As to claim 2, Brav discloses display a display screen including the causal relationship included in the target document and the similar expression on a display unit (See para. [0132]-para. [0134] and Figures 1A, 1G, displaying a document with a different level of phrase replacement with respect to correlations determined in the data structures that includes features or factors, for example, “BE” is replaced with “Exist” and “Question” is replaced with “inquiry” in both occurrences; receive an input of the generalized expression of the causal relationship displayed on the display screen); receive an input of the [modification/replacement]expression of the causal relationship displayed on the display screen and register the received [...modification/replacement] expression as the expression (See para. [0133] and Figure 1A, the user confirms/stores the phrase replacement since the phrase replacement levels based on feedback from the user).
Brav does not explicitly disclose receive an input of the generalized expression of the causal relationship displayed on the display screen; and register the received generalized expression as the generalized expression of the causal relationship.
Kipersztok discloses receive an input of the generalized expression of the causal relationship displayed on the display screen; and register the received generalized expression as the generalized expression of the causal relationship (See para. [0043], para. [0048] and Figure 2A, [0048] the graphical user interface provides the domain expert the ability to quickly select a concept and then to further define information about the concept, such as attaching a description or providing additional summary information such as related words, attached documents, and causal relationships between parent [e.g. a more generalized expression] and child concepts, such as using buttons as those shown in FIG. 2A).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Brav to receive an input of the generalized expression of the causal relationship displayed on the display screen; and register the received generalized expression as the generalized expression of the causal relationship, as taught by Kipersztok. Skilled artisan would have been motivated to allow user to quickly observe and detect trends about a specific topic (See Kipersztok, para. [0004]).  In addition, both references (Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as causal relationship analysis using machine learning. This close relation between both references highly suggests an expectation of success.
As to claim 3, Kiperzlock also discloses display the display screen including the causal relationship included in the target document, the similar expression (See para. [0044], para. [0048] and Figures 2A &2B building causal relationships including one or more conditional tables from a parent domain concepts to a child domain concept and acquiring a parent concept expression [e.g. airline legal liability] based on the casual relation and the similar phrase “airline cost of accidents and incidents” in the target input), and a selection screen of candidates of the generalized expression of the causal relationship on the display unit; and receive an input of the generalized expression selected from the candidates of the selection screen (See para. [0043], para. [0048] and Figure 2A, [0048] the graphical user interface provides the domain expert the ability to quickly select a concept and then to further define information about the concept, such as attaching a description or providing additional summary information such as related words, attached documents, and causal relationships between parent [e.g. a more generalized expression] and child concepts, such as using buttons as those shown in FIG. 2A).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Brav to receive an input of the generalized expression of the causal relationship displayed on the display screen, as taught by Kipersztok. Skilled artisan would have been motivated to allow user to quickly observe and detect trends about a specific topic (See Kipersztok, para. [0004]).  In addition, both references (Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as causal relationship analysis using machine learning. This close relation between both references highly suggests an expectation of success.

As to claim 4, Brav discloses wherein the hardware processor is configured to acquire the […] expression of the causal relationship using a learning model (See para. [0148] and Figure 1K, the data relation device carried out using intelligence using machine-based tools and rule sets including AI, neural networks, adaptive learning to determine correlation) for acquiring the […] expression of the causal relationship from the causal relationship included in the target document and the similar expression (See para. [0288], para. [0296], para. [0299], Figures 10A, 10C, acquiring a modification [e.g. a replacement lexical unit] after the common or the similar acquired feature or property in the target document has been analyzed with respect with the stored one or more outcome-linked documents).
As to claim 5, Brav discloses wherein the hardware processor is configured to acquire a group of words having a feature similar to each of words that constitute the causal relationship in the target document among the words registered in the feature management information, as the similar expression of the causal relation (See para. [0215] and para. [0218], the document processing device modifies the target document, at least partially based on the relation data 210, which is managed by relation data device 270. The relation data device 270 receives a document corpus 205, which includes outcome linked documents contains groups of words having feature that are similar to the target document. For example, a legal brief may be linked to a judicial outcome (e.g., guilty or not guilty). A magazine article may be linked to a publication decision (e.g., publish or not publish, or publish in Nature ™ magazine, etc.). A blog post may be linked to the number of comments, likes, follows, reblogs, etc., generated by the blog post. Any measurable or observable outcome may be linked to a document that is related in any way to that measurable outcome).
As to claim 8, Brav discloses acquire a group of words in which the feature is similar to each of words of a predetermined part of speech that constitute the causal relationship in the target document among the words registered in the feature management information, as the similar expression of the causal relationship (See para. [0246] and Figure 7, analyzing a target document that has a characteristic in common with at least one of the one or more outcome-linked documents. For example, FIG. 2, e.g., FIG. 2B, shows generated relation data configured to be used by a document analysis component to analyze a target document that has at least one property in common with at least one of the one or more outcome-linked documents transmitting module 256 transmitting the generated relation data (e.g., data that is anything about the corpus measurable through automation, e.g., the factors shown in FIG. 3A, e.g., style, reading level, sentence length, paragraph length, parts of speech used).
As to claim 9, Brav discloses acquire co-occurrence words related to the words that constitute the causal relationship included in the target document and acquire the […] expression based on the causal relationship included in the target document, the similar expression, and the co-occurrence words (See para. [0131], generates and updated document using a replacement phrase, for example, the word “question” is replaced with the word “inquiry”, the word “question” appears twenty-five times in a document).
Brav discloses acquire a modification expression but the modification expression may or may not be a generalized expression. 
Kipersztok discloses acquiring a generalized expression of the casual relationship based on the causal relationship and the similar expression included in the target input (See para. [0044], para. [0048] and Figures 2A &2B building causal relationships including one or more conditional tables from a parent domain concepts to a child domain concept and acquiring a parent concept expression [e.g. airline legal liability] based on the casual relation and the similar phrase “airline cost of accidents and incidents” in the target input).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the acquired expression of the Brav system to acquire a generalized expression of the casual relationship, as taught by Kipersztok. Skilled artisan would have been motivated to allow user to quickly observe and detect trends about a specific topic (See Kipersztok, para. [0004]).  In addition, both references (Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as causal relationship analysis using machine learning. This close relation between both references highly suggests an expectation of success.
As to claim 11, Brav discloses acquire the selected causal relationship among the plurality of causal relationships acquired from the causal relationship management information See para. [0234] and para. [0268] and Figures 5C, 8D, extracting at least one data point from the one or more document(S) using a document corpus extracting module, each data point includes a casual relationship with an objective outcome).
Referring to claim 12, Brav discloses an information processing system (See para. [0222] and Figure 2B, a relation data device) comprising: an information processing device; and a terminal device that communicates with the information processing device (See Figure 2A and para. [0217], relation data device uses a relation data generation component to generate the relation data and a relation data transmission component to transmit the data to one or more of the document processing device and the client device), the information processing device comprising: one or more hardware processors (See para. [0222] and Figure 2B, a processor 222) configured to: acquire a causal relationship included in a target document that is a specific document from causal relationship management information in which one or a plurality of causal relationships are registered (See para. [0018], para. [0231], para. [0246],para. [0268], para. [0284] and Figures 4D, 5C, 7, 8D, acquiring a causal relationship with an objective outcome associated in one or more document(s), the relation data device correlates one or more characteristics of one or more of the documents with one or more objective outcomes and stores/registers them in a table, the system analyzes a target document that has a characteristic in common with the one or more documents), the one or a plurality of causal relationships being extracted from one or a plurality of documents (See para. [0234] and para. [0268] and Figures 5C, 8D, extracting at least one data point from the one or more document(S) using a document corpus extracting module, each data point includes a casual relationship with an objective outcome), and each including a set of a first element and a second element having a relationship (See para. [0246], para. [0281] ,para. [0285], para. [0268] and para. [0284], the relation data device generates relation data which have elements or factors describing one or more characteristics with one or more objective outcomes that includes the causal relationships) ; acquire a similar expression of the causal relationship included in the target document, based on feature management information in which features of a plurality of words included in the one or the plurality of document are registered (See para. [0235], para. [0290], Figures 6, 10A, analyzing and acquiring a similar or a common feature or property [e.g. a similar sentence structure] the stored one or more outcome-linked documents of the target document , the acquired feature or property in the target document comprises relation data which have elements or factors describing one or more characteristics with the objective outcomes which includes the causal relationship);  acquire a […] expression of the causal relationship included in the target document based on the causal relationship included in the target document and the similar expression (See para. [0288], para. [0296], para. [0299], Figures 10A, 10C, acquiring a modification [e.g. a replacement lexical unit] after the acquired common or similar feature or property in the target document has been analyzed with respect with the stored one or more outcome-linked documents); display a display screen including the causal relationship included in the target document and the similar expression on a display unit of the terminal device (See para. [0132]-para. [0134] and Figures 1A, 1G, displaying a document with a different level of phrase replacement with respect to correlations determined in the data structures that includes features or factors, for example, “BE” is replaced with “Exist” and “Question” is replaced with “inquiry” in both occurrences; receive an input of the generalized expression of the causal relationship displayed on the display screen); receive an input of the […]  expression of the causal relationship displayed on the display screen; and register the received […] expression as the generalized expression of the causal relationship (See para. [0133] and Figure 1A, the user confirms/stores the phrase replacement since the phrase replacement levels based on feedback from the user).
Brav does not explicitly disclose a generalized expression; receive an input of the generalized expression of the causal relationship displayed on the display screen; and register the received generalized expression as the generalized expression of the causal relationship.
Kipersztok discloses a generalized expression (See para. [0043], para. [0048] and Figure 2A, [0048] the graphical user interface provides the domain expert the ability to quickly select a concept and then to further define information about the concept, such as attaching a description or providing additional summary information such as related words, attached documents, and causal relationships between parent [e.g. a more generalized expression] and child concepts, such as using buttons as those shown in FIG. 2A); receive an input of the generalized expression of the causal relationship displayed on the display screen; and register the received generalized expression as the generalized expression of the causal relationship (See para. [0043], para. [0048] and Figure 2A, [0048] the graphical user interface provides the domain expert the ability to quickly select a concept and then to further define information about the concept, such as attaching a description or providing additional summary information such as related words, attached documents, and causal relationships between parent [e.g. a more generalized expression] and child concepts, such as using buttons as those shown in FIG. 2A).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Brav to receive an input of the generalized expression of the causal relationship displayed on the display screen; and register the received generalized expression as the generalized expression of the causal relationship, as taught by Kipersztok. Skilled artisan would have been motivated to allow user to quickly observe and detect trends about a specific topic (See Kipersztok, para. [0004]).  In addition, both references (Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as causal relationship analysis using machine learning. This close relation between both references highly suggests an expectation of success.
8.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brav (us 2015/0310128 A1) and in view of Kiperszlok (US 2017/0024652 A1) and further in view of Stankiewicz (US 2015/0379610 A1).

As to claim 6, Brav discloses acquire a group of words having a feature similar to each of words that constitute the causal relationship in the target document among the words registered in the feature management information, as the similar expression of the causal relation (See para. [0215] and para. [0218], the document processing device modifies the target document, at least partially based on the relation data 210, which is managed by relation data device 270. The relation data device 270 receives a document corpus 205, which includes outcome linked documents contains groups of words having feature that are similar to the target document. For example, a legal brief may be linked to a judicial outcome (e.g., guilty or not guilty). A magazine article may be linked to a publication decision (e.g., publish or not publish, or publish in Nature ™ magazine, etc.). A blog post may be linked to the number of comments, likes, follows, reblogs, etc., generated by the blog post. Any measurable or observable outcome may be linked to a document that is related in any way to that measurable outcome).
Brav does not explicitly disclose determine a priority of each of the words registered in the feature management information and acquire a group of words having a priority higher than a predetermined priority among other words having the feature similar to each of the words.
Stankiewicz discloses determine a priority of each of the words registered in the feature management information (See para. [0069], determines the weight of one or more words registered/stored as product profile, the product profile indicating inclusion of the one or more words contained in topics) and acquire a group of words having a priority higher than a predetermined priority among other words having the feature similar to each of the words (See para. [0069] and para. [0075], selecting a group of words or topics having higher similar degree than other optics, the degree of similarity between topics can be obtained by a known language analysis technique on a group of words contained in each topic).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Brav to determine a priority of each of the words, as taught by Stankiewicz. Skilled artisan would have been motivated to classifying words extracted from text information about products over topics with a certain relevant degree (See Stankiewicz, para. [0009]).  In addition, all references (Stankiewicz, Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis using words or terms. This close relation between all references highly suggests an expectation of success.
As to claim 7, Brav in view of Kipersztok discloses specify a category to which the target entity belongs (See Kiperzatok, para. [0042], determining domain of concepts with respect to target entity belongs, for example, airline cost of accidents and incidents are categories of events relevant to the domain of airline safety).
Brav in view of Kiperztok does not explicitly disclose determine a higher priority as more words are included in the documents belonging to other categories other than the specified category.  
Stankiewicz discloses disclose determine a higher priority as more words are included in the documents belonging to other categories other than the specified category (See para. [0069], when selection of Topic B and Topic D with the weight “2” and selection of Topic E with the weight “1” are received by the receiving unit 14, the extraction unit 15 extracts the product profile indicating inclusion of a predetermined amount or more of words contained in Topics B, D and E. Then, because the weight on Topics B and D is greater than the weight on Topic E, the extraction unit 15 may retrieve the product profile indicating that the amount of words in each topic contained in the text information about products is the greatest in Topics B, D and E or Topics D, B and E in descending order).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Brav to determine a priority of each of the words, as taught by Stankiewicz. Skilled artisan would have been motivated to classifying words extracted from text information about products over topics with a certain relevant degree (See Stankiewicz, para. [0009]).  In addition, all references (Stankiewiz, Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis using words or terms. This close relation between both references highly suggests an expectation of success.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brav (us 2015/0310128 A1) and in view of Kiperszlok (US 2017/0024652 A1) and further in view of Lee (US 2013/0212475 A1).

As to claim 10, Brav discloses acquire a co-occurrence word […], among the co-occurrence words related to the words that constitute the causal relationship included in the target document in co-occurrence management information in which the co-occurrence words of the plurality of words are registered (See para. [0246], para.[0277], analyzing a target that at least some property in common with at least one of the outcome-linked documenting and extracting occurrence  of a lexical unit from at least one outcome-linked document of the document corpus). 
	Brav does not explicitly acquire a co-occurrence word corresponding to the word for which selection is received.
	Lee discloses acquire a co-occurrence word corresponding to the word for which selection is received (See para. [0060], user enter a text into a current report, the term selector for selecting at least one frequently co-occurrence statistics, an indicator provides an indication of at least frequently co-occurring term to the user).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the acquired expression of the Brav system to acquire a co-occurrence word corresponding to the word for which selection is received, as taught by Lee. Skilled artisan would have been motivated to take into account terms written in other sections of the document, which enables suggesting autocompletion term which are more specific for the document which is being entered (See Lee, para. [0013].  In addition, all references (Lee, Brav and Kipersztok) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis using words or terms. This close relation between both references highly suggests an expectation of success.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al. (US 2020/033437 A1)  A method for improving search query relevance by executing a query on a search engine, retrieving search-page-data generated from executing the query, the search-page-data including document-titles and universal resource locators (URLs), each document-title being a title of a document associated with a URL, determining relevant-entity-words in the query from an entity relevance score for matching search terms in the query, Domain-URLs, and Domain-Titles, determining relevant-intent-words in the query from an intent-word relevance score based on a number of times a search term appears in the query and the URLs relative to other search terms in the query and the URLs, comparing each of the determined relevant-entity-words and each of the determined relevant-intent-words with a plurality of stored past-user queries, retrieving the plurality of stored past-user search queries including the relevant-entity-words and the relevant-intent-words, and transmitting a set of query suggestions to a client device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153